FILED
                             NOT FOR PUBLICATION                            JUL 26 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ERIK RAUL BALCAZAR-RIVERA,                       No. 08-70782

               Petitioner,                       Agency No. A097-337-029

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Erik Raul Balcazar-Rivera, a native and citizen of Guatemala, petitions pro

se for review of the Board of Immigration Appeals’ (“BIA”) order summarily

dismissing his appeal from an immigration judge’s decision denying his

application for asylum, withholding of removal, and protection under the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture. Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for abuse of discretion a dismissal under 8 C.F.R. § 1003.1(d)(2)(i), Singh

v. Gonzales, 416 F.3d 1006, 1009 (9th Cir. 2005), and we deny in part and dismiss

in part the petition for review.

      The BIA did not abuse its discretion in summarily dismissing Balcazar-

Rivera’s appeal where he failed to state specific grounds for appeal in his Notice of

Appeal and did not file a separate brief or statement. See Singh v. Ashcroft, 361

F.3d 1152, 1157 (9th Cir. 2004). Although Balcazar-Rivera alleges that he never

received the relevant briefing schedule, the record indicates that a schedule was

mailed to his most recent address of record.

      To the extent Balcazar-Rivera challenges the BIA’s May 15, 2008, order

denying his motion to reconsider, we lack jurisdiction to consider it because

Balcazar-Rivera did not petition for review of that order. See Andia v. Ashcroft,

359 F.3d 1181, 1183 n.3 (9th Cir. 2004) (per curiam).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                     08-70782